Informal or Non-Responsive Amendment after Examiner Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The reply filed on October 28, 2021is not fully responsive to the prior Office action because of the following omission(s) or matter(s): 
Applicant’s reply fails to clearly and correctly identify the claims readable on the elected species, as required. For example, applicant has identified claim 16 as being readable on the elected first species. However, claim 16 recites that the plurality of in-vehicle devices are arranged such that a distance from the suction port to each in-vehicle device increases in ascending order of a highest temperature of a predetermined usable temperature range of the in-vehicle device, a feature which does not correspond to the elected first species or the embodiment of Figures 1 through 14 as per the original disclosure, but which feature instead corresponds to the non-elected fifth species or the embodiment of Figure 18 for example (i.e., see the description corresponding to the Fifth Embodiment in the originally filed specification; also see section 2 on page 3 of the Requirement for Restriction/Election mailed on September 30, 2021). Applicant is respectfully requested to more clearly and correctly identify the claims readable on the elected species.
See 37 CFR 1.111. Since the above-mentioned reply appears to be bona fide, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a), but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LJILJANA V CIRIC whose telephone number is (571)272-4909. The examiner can normally be reached Monday-Saturday, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Ljiljana V. Ciric/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
LJILJANA (Lil) V. CIRIC
Primary Examiner
Art Unit 3763